UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1779


In re: EDDIE MOBLEY, a/k/a Eddie Country,

                    Petitioner.



             On Petition for Writ of Mandamus. (3:92-cr-00018-MOC-15)


Submitted: October 1, 2019                                    Decided: October 10, 2019


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eddie Mobley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie Mobley petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 18 U.S.C. § 3582(c) (2012) motion. He seeks an order

from this court directing the district court to act. We find the present record does not reveal

undue delay in the district court. Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         PETITION DENIED




                                              2